***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. ABDUL MUKHTAAR
                (AC 40099)
                        Mullins, Elgo and Beach, Js.

                                  Syllabus

The defendant, who had been convicted of the crime of murder in connection
   with a shooting incident when he was twenty years old, appealed to
   this court from the judgment of the trial court denying his motion to
   correct an illegal sentence. In his motion, he claimed that his brain had
   not developed fully at the time of the crime such that he could not
   comprehend the gravity of his actions, that his chronological age at the
   time of the crime was not representative of his mental age, which was
   not substantially different from that of a juvenile, and that the sentencing
   judge should have afforded him a competency hearing to determine
   whether he could stand trial and aid in his own defense. In support of
   his claim, he sought to have the trial court apply the rationale of Miller
   v. Alabama (567 U.S. 460) and its progeny, which recognize that courts
   must consider mitigating evidence of youth and immaturity when sen-
   tencing juvenile offenders, including the offender’s chronological age
   and its hallmark features as mitigating evidence against a severe sen-
   tence such as life imprisonment without parole. The defendant also filed
   a motion to allow an expert psychologist to testify, which the trial court
   denied. Held that the defendant could not prevail on his claim that denial
   of his motion to correct an illegal sentence was improper: because the
   defendant was twenty years old at the time of the crime, the trial court
   was not required under Miller necessarily and expressly to take the
   defendant’s mental state into consideration at sentencing, and although
   he claimed that Miller should be extended to apply to an adult defendant
   whose mental age, at the time of the crime, was not substantially different
   from that of a juvenile, our law categorically limits review pursuant to
   Miller and its progeny to cases in which the defendant was under the
   age of eighteen at the time of the crime; accordingly, the defendant
   having failed to set forth a colorable claim for relief, the trial court did
   not have jurisdiction over his motion to correct an illegal sentence,
   which should have been dismissed rather than denied, and in light of
   the court’s lack of jurisdiction, it did not err in precluding the testimony
   of the defendant’s expert.
      Argued September 25—officially released December 26, 2017

                             Procedural History

   Information charging the defendant with the crime
of murder, brought to the Superior Court in the judicial
district of Fairfield, and tried to the jury before Gor-
mley, J.; verdict and judgment of guilty, from which
the defendant appealed to our Supreme Court, which
affirmed the judgment; thereafter, the court, Devlin,
J., denied the defendant’s motion to correct an illegal
sentence; subsequently, the court, Devlin, J., denied
the defendant’s motion to allow expert testimony, and
the defendant appealed to this court. Reversed; judg-
ment directed.
  Abdul Mukhtaar, self-represented, the appellant
(defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Emily Dewey Trudeau, deputy assistant
state’s attorney, for the appellee (state).
                         Opinion

   BEACH, J. The self-represented defendant, Abdul
Mukhtaar, appeals from the judgment of the trial court
denying his motion to correct an illegal sentence. The
defendant claims that the trial court abused its discre-
tion in (1) denying his motion to correct an illegal sen-
tence and (2) denying his motion to allow an expert
witness to testify.1 We disagree.
   The following facts and procedural history are rele-
vant to this appeal.2 On February 14, 1996, the defendant
shot and killed Terri Horeglad, who was a passenger
in a car that had stopped at the intersection of Fairfield
and Iranistan Avenues in Bridgeport. The defendant
was twenty years old at the time. He subsequently was
arrested, charged and, following a jury trial, convicted
of murder in violation of General Statutes § 53a-54a.
On September 19, 1997, the trial court sentenced the
defendant to fifty years imprisonment. On October 21,
2015, the defendant filed a motion to correct an illegal
sentence. Relying on Roper v. Simmons, 543 U.S. 551,
125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005), Graham v.
Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825
(2010), and Miller v. Alabama, 567 U.S. 460, 132 S. Ct.
2455, 183 L. Ed. 2d 407 (2012), the defendant argued
that his brain had not developed fully at the time of the
crime such that he could not comprehend the gravity
of his actions. The defendant claimed that his sentence
had been imposed in an illegal manner because the
sentencing judge did not grant him a competency hear-
ing to determine whether he could stand trial and aid
in his own defense. Seeking to introduce the testimony
of a psychologist relevant to his mental state at the
time of the crime, he also filed a motion to allow an
expert to testify.
   After argument on May 25, 2016, the trial court, Dev-
lin, J., denied the defendant’s motion to correct an
illegal sentence on the basis that Roper, Graham, and
Miller apply only to individuals who were under the
age of eighteen at the time of the crime. The court then
denied as moot the defendant’s motion to allow the
expert to testify. This appeal followed.
  On appeal, the defendant claims that the trial court
improperly denied his motion to correct an illegal sen-
tence on the ground that Miller and its progeny apply
only to the sentencing of juveniles. The defendant does
not dispute that, at least literally, the jurisprudence
applies to juveniles. He claims, however, that the ratio-
nale underlying the cases is applicable equally to sen-
tencing of adults whose mentalities at the time of the
crime were similar to those of juveniles. He asserts that
the trial court misconstrued his argument as relying on
the precise holding of Miller when it, in fact, was based
on the ‘‘brain science’’ underlying that case. At oral
argument before this court, the defendant clarified that
he was claiming that his sentence was illegal because
he was not afforded a competency hearing. He asserted
that he was relying on Miller only to show that he
should have been given a competency hearing because
his mind had not fully developed at the time of the
crime. The state contends that Miller and its progeny
do not apply to the defendant because he was older
than eighteen at the time of the crime. We agree with
the state and note further that the trial court did not
misconstrue the defendant’s argument.3
   We begin with the relevant standard of review and
legal principles. ‘‘We review the [trial] court’s denial of
[a] defendant’s motion to correct [an illegal] sentence
under the abuse of discretion standard of review. . . .
In reviewing claims that the trial court abused its discre-
tion, great weight is given to the trial court’s decision
and every reasonable presumption is given in favor of
its correctness. . . . We will reverse the trial court’s
ruling only if it could not reasonably conclude as it did.’’
(Internal quotation marks omitted.) State v. Logan, 160
Conn. App. 282, 287, 125 A.3d 581 (2015), cert. denied,
321 Conn. 906, 135 A.3d 279 (2016).
   ‘‘Practice Book § 43-224 sets forth the procedural
mechanism for correcting invalid sentences, and its
scope is governed by the common law.’’ State v. Martin
M., 143 Conn. App. 140, 144, 70 A.3d 135, cert. denied,
309 Conn. 919, 70 A.3d 41 (2013). ‘‘An illegal sentence
is essentially one which either exceeds the relevant
statutory maximum limits, violates a defendant’s right
against double jeopardy, is ambiguous, or is inherently
contradictory. . . . Sentences imposed in an illegal
manner have been defined as being within the relevant
statutory limits but . . . imposed in a way which vio-
lates the defendant’s right . . . to be addressed person-
ally at sentencing and to speak in mitigation of
punishment . . . or his right to be sentenced by a judge
relying on accurate information or considerations solely
in the record, or his right that the government keep its
plea agreement promises . . . .’’ (Internal quotation
marks omitted.) State v. Starks, 121 Conn. App. 581, 586,
997 A.2d 546 (2010). A claim that a sentence violated the
precepts of Miller and its progeny is properly brought
by means of a motion to correct pursuant to Practice
Book § 43-22. See, e.g., State v. Logan, supra, 160 Conn.
App. 287–90.
   In State v. Taylor G., 315 Conn. 734, 110 A.3d 338
(2015), our Supreme Court summarized the holdings in
Roper, Graham and Miller. ‘‘[A]ll three federal cases
recognized that, because the eighth amendment prohi-
bition against cruel and unusual punishment is based
on the principle that punishment should be graduated
and proportioned to the offender and the offense, courts
must consider mitigating evidence of youth and immatu-
rity when sentencing juvenile offenders. Thus, applying
this principle, the death penalty is a disproportionate
sentence for juvenile offenders, regardless of the crime;
see Roper v. Simmons, supra, 543 U.S. 573–75; life
imprisonment without the possibility of parole is a dis-
proportionate sentence for juveniles convicted of a non-
homicide crime; Graham v. Florida, supra, 560 U.S. 74;
and mandatory life imprisonment without the possibil-
ity of parole is a disproportionate sentence for juveniles
convicted of a homicide, although a sentence of life
imprisonment without the possibility of parole may be
deemed appropriate following consideration of the
child’s age-related characteristics and the circum-
stances of the crime. See Miller v. Alabama, supra, [567
U.S. 479–80] . . . .’’ (Emphasis in original.) State v.
Taylor G., supra, 743–44.
   ‘‘Miller logically indicates that, if a sentencing
scheme permits the imposition of [a life sentence with-
out parole] on a juvenile homicide offender, the trial
court must consider the offender’s chronological age
and its hallmark features as mitigating against such a
severe sentence.’’ (Emphasis in original; internal quota-
tion marks omitted.) State v. Riley, 315 Conn. 637, 658,
110 A.3d 1205 (2015), cert. denied,        U.S.    , 136 S.
Ct. 1361, 194 L. Ed. 2d 376 (2016). ‘‘We use the term
juvenile offenders to refer to persons who committed
a crime when they were younger than eighteen years
of age.’’ Id., 640 n.1; see also State v. Taylor G., supra,
315 Conn. 741 n.7; State v. Logan, supra, 160 Conn.
App. 288 n.11.
   In the present case, the defendant, then twenty years
old, was not a juvenile at the time of the crime. The
trial court was therefore not required under Miller nec-
essarily and expressly to take the defendant’s mental
state into consideration at sentencing. See State v.
Riley, supra, 315 Conn. 658 (‘‘trial court must consider
the offender’s chronological age and its hallmark fea-
tures’’ [emphasis altered; internal quotation marks omit-
ted]). The defendant contends, however, that his
chronological age, at the time of the crime, was not
representative of his mental age. In his motion to cor-
rect, the defendant asserted that Miller should be
extended to apply to adult defendants whose mental
age, at the time of the crime, was not substantially
different from that of juveniles.
   The United States Supreme Court, however, has
expressly restricted Miller to apply only to those chro-
nologically under the age of eighteen. See Miller v.
Alabama, supra, 567 U.S. 465 (‘‘[w]e therefore hold that
mandatory life without parole for those under the age
of [eighteen] at the time of their crimes violates the
[e]ighth [a]mendment’s prohibition on cruel and
unusual punishments’’ [emphasis added; internal quota-
tion marks omitted]); see also Id., 489 (‘‘[b]y requiring
that all children convicted of homicide receive lifetime
incarceration without possibility of parole, regardless
of their age and age-related characteristics and the
nature of their crimes, the mandatory sentencing
schemes before us violate this principle of proportional-
ity, and so the [e]ighth [a]mendment’s ban on cruel and
unusual punishment’’ [emphasis added]).
   In addition, the ‘‘brain science’’ referenced in Miller,
upon which the defendant seeks to rely, also empha-
sized the differences between juveniles and adults. See
Id., 471–72 (‘‘[I]n Graham, we noted that developments
in psychology and brain science continue to show fun-
damental differences between juvenile and adult minds
. . . . We reasoned that those findings—of transient
rashness, proclivity for risk, and inability to assess con-
sequences—both lessened a child’s moral culpability
and enhanced the prospect that, as the years go by and
neurological development occurs, his deficiencies will
be reformed.’’ [Citation omitted; emphasis added; foot-
note omitted; internal quotation marks omitted.]).
   Our Supreme Court has used the term ‘‘juvenile
offenders’’ under Miller to mean those who are under
eighteen at the time of the crime. See State v. Taylor
G., supra, 315 Conn. 741 n.7; State v. Riley, supra, 315
Conn. 640 n.1. Finally, this court recently held that
‘‘[e]xpanding the application of Miller to offenders eigh-
teen years of age or older simply does not comport with
existing eighth amendment jurisprudence pertaining to
juvenile sentencing.’’ Haughey v. Commissioner of Cor-
rection, 173 Conn. App. 559, 568, 164 A.3d 849, cert.
denied, 327 Conn. 906, 170 A.3d 1 (2017).
   We emphasize that a Superior Court traditionally
loses jurisdiction over a criminal case once the defen-
dant begins serving a sentence; a motion to correct
pursuant to Practice Book § 43-22 is an exception. Few
categories of claims qualify for consideration under that
exception. See, e.g., State v. Casiano, 122 Conn. App.
61, 66–67, 998 A.2d 792, cert. denied, 298 Conn. 931,
5 A.3d 491 (2010). Our courts have determined that
sentences of juveniles may qualify, in limited circum-
stances, if the vicissitudes of youth have not adequately
been considered at sentencing. The line, however, has
been brightly drawn at eighteen, and we are not free
to ignore that bright line. See, e.g., Haughey v. Commis-
sioner of Correction, supra, 173 Conn. App. 568–69.
   Our law, then, categorically limits review pursuant
to Miller and its progeny to cases in which the defendant
was under the age of eighteen at the time of the crime.
In State v. Delgado, 323 Conn. 801, 810–811, 151 A.3d
345 (2016), our Supreme Court held that the Superior
Court had no jurisdiction to entertain a motion to cor-
rect that did not state a colorable claim for relief. The
defendant, in this case, did not set forth a colorable
claim for relief. Consequently, pursuant to Delgado, the
trial court did not have subject matter jurisdiction over
the defendant’s motion to correct. Further, because the
trial court lacked jurisdiction, it did not err in precluding
the testimony of the defendant’s expert.
  The judgment is reversed and the case is remanded
with direction to dismiss the defendant’s motion to
correct an illegal sentence.
      In this opinion the other judges concurred.
  1
     The defendant also claims that the court erred in (3) precluding him
from presenting his psychological evaluation report and a study on racial
disparity as to sentencing, (4) failing to consider that he was a first-time
felon and other mitigating factors, (5) failing to vacate his sentence on the
ground that the same judge had presided over his probable cause hearing
and his trial, and (6) failing to afford him his rights under the fourteenth
amendment to the United States constitution. Our conclusions with respect
to claims one and two are dispositive of claims three and six. Claims four
and five are not properly before us because the defendant did not raise
them in the trial court. State v. Boyd, 295 Conn. 707, 757–58, 992 A.2d 1071
(2010), cert. denied, 562 U.S. 1224, 131 S. Ct. 1474, 179 L. Ed. 2d 314 (2011).
Additionally, claim four was previously addressed in a motion to correct
an illegal sentence that the defendant filed in 2013. See State v. Mukhtaar,
Superior Court, judicial district of Fairfield, Docket No. CR-96-261380 (Sep-
tember 20, 2013) (2013 WL 5614541). Also, claim five was addressed in
the defendant’s 2008 habeas petition. See Mukhtaar v. Commissioner of
Correction, 158 Conn. App. 431, 436 n.4, 119 A.3d 607 (2015).
   2
     See generally Mukhtaar v. Commissioner of Correction, supra, 158 Conn.
App. 431.
   3
     In his motion to correct, the defendant stated that ‘‘[b]ased on the retroac-
tivity of everyone challenging their sentence for juvenile justice for compe-
tency hearing under Casiano . . . [t]he defendant also requests a
competency hearing and a hearing/test to see if at [any time] was the defen-
dant competent enough to stand trial and aid in his defense of this murder
charge.’’ He concluded that motion by stating, ‘‘if you have two defendants
who are both charged with the same murder and they both shot the victim
to death. But one defendant was [eighteen] years old, and the other defendant
is [seventeen] years old and both are sentenced to [sixty] years. How can
you give one parole and the other no parole, when brain science supports the
fact that neither defendant’s brain’s frontal lobe was not fully developed?’’
At oral argument before this court, however, the defendant claimed that
the lack of a competency hearing itself rendered his sentence illegal. There
is nothing in the record to suggest that the defendant appeared less than
competent at sentencing such that the sentencing judge should have held
a competency hearing.
   As did the trial court, however, we understand the defendant to claim
that a competency hearing would have revealed that he qualifies for the
sentencing mandates of Miller v. Alabama, supra, 567 U.S. 460. Put another
way, we view the defendant’s somewhat elusive claim to be that his claim
of immaturity at the time of the crime makes him eligible to file a motion
to correct and a competency hearing would have provided evidence of
such immaturity.
   4
     Practice Book § 43-22 provides: ‘‘The judicial authority may at any time
correct an illegal sentence or other illegal disposition, or it may correct a
sentence imposed in an illegal manner or any other disposition made in an
illegal manner.’’